1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:JUN 2012 Commission File Number 001-32558 KOBEX MINERALS INC. (formerly IMA Exploration Inc.) Translation of registrant’s name into English 1700 - 700 West Pender Street, Vancouver, British Columbia, V6C 1G8, Canada Address of principal executive office Indicate by check mark whether the registrant files or will file annual reports under the cover Form 20-F or Form 40-F Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Suite 1700-700 West Pender Street, Vancouver, BC, Canada V6C 1G8 Tel: 604.688.9368·Fax:604.688.9336 www.kobexminerals.com · investor@kobexminerals.com · TSX.V |NYSE MKT: KXM SUBMITTED HEREWITH Exhibits News Release – June 21, 2012 – Kobex Announces Results of AGM Material Change Report (NR June 21, 2012) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOBEX MINERALS INC. (Registrant) By: /s/ Alfred Hills Alfred Hills President and CEO Date: JUNE 26, 2012 Suite 1700-700 West Pender Street, Vancouver, BC, Canada V6C 1G8 Tel: 604.688.9368·Fax:604.688.9336 www.kobexminerals.com · investor@kobexminerals.com · TSX.V |NYSE MKT: KXM
